Citation Nr: 0615871	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  04-34 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel








INTRODUCTION

The veteran served on active military duty from September 
1941 to October 1942 and from June 1945 to June 1946.  He was 
in a prisoner-of-war status from April 1942 to October 1942.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several rating actions of the 
Department of Veterans Affairs Regional Office (RO) in 
Manila, the Republic of the Philippines.  Specifically, in 
January 2004, February 2004, and March 2004 decisions, the RO 
denied the issue of entitlement to service connection for the 
cause of the veteran's death.  


FINDINGS OF FACT

1.  The certificate of death indicates that the veteran died 
on August 31, 1990 at the age of 73 years as a result of 
colon cancer.  No other disorder was listed as a condition 
contributing to the veteran's death.  

2.  At the time of the veteran's death, service connection 
had not been established for any disability.  

3.  Colon cancer was not present during the veteran's active 
military duty or until may years thereafter and is not 
associated in any way to such service.  


CONCLUSIONS OF LAW

1.  Colon cancer was not incurred or aggravated in service 
and may not presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

2.  A disability incurred in service did not cause, or 
contribute substantially or materially to the cause of, the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 
38 C.F.R. § 3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. at 488.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, October and December 2003 letters 
informed the appellant of the type of evidence necessary to 
support the issue of entitlement to service connection for 
the cause of the veteran's death.  These documents also 
notified the appellant that the RO would make reasonable 
efforts to help her obtain necessary evidence with regard to 
this claim but that she must provide enough information so 
that the agency could request the relevant records.  In 
addition, the letters informed the appellant of her 
opportunity to submit "additional information and evidence" 
and "any other evidence" that she may have.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II) 
and VAOPGCPREC 1-2004 (February 24, 2004).  See also Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board acknowledges that the appellant has not received 
notice of the type of evidence necessary to establish an 
effective date (element #5).  See Dingess/Hartman, 19 Vet. 
App. at 488.  However, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final decision 
of her claim for service connection for the cause of the 
veteran's death.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As will be discussed below, the Board finds that the 
evidence of record does not support a grant of service 
connection for the cause of the veteran's death.  In light of 
this denial, no effective date will be assigned.  Thus, there 
can be no possibility of any prejudice to the appellant.  

The Court has also held that VCAA notice should be provided 
to a claimant before the initial unfavorable decision on the 
claim by the agency of original jurisdiction (AOJ).  
Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and 
Mayfield v. Nicholson, 444 F.3d at 1333.  In the present 
case, the October and December 2003 letters were furnished to 
the appellant prior to the agency's initial denial of the 
cause of death claim in January 2004.  As such, the timing 
requirement of VCAA notification was met with respect to this 
issue.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the cause of death 
claim on appeal.  All relevant treatment records adequately 
identified by the appellant have been obtained and associated 
with the veteran's claims folder.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the appellant in 
the development of her claim for service connection for the 
cause of the veteran's death.  Under the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See, 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (which holds 
that strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the appellant has pointed to no 
other evidence which has not been obtained.  Consequently, 
the Board will proceed to adjudicate the issue of entitlement 
to service connection for the cause of the veteran's death, 
based upon the evidence currently of record.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Pelegrini II; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

II.  Service Connection For The Cause Of The Veteran's Death

According to applicable laws and regulations, service 
connection for the cause of a veteran's death requires 
evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2005).  A 
service-connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2005).  A service-connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined 
to cause death--e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c) (2005).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3) (2005).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) 
(2005).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a malignant tumor becomes manifest to 
a degree of at least 10 percent within one year from the date 
of termination of service, such a disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such a disorder during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

In the present case, the certificate of death indicates that 
the veteran died on August 31, 1990 at the age of 73 years as 
a result of colon cancer.  No other disorder was listed as a 
condition contributing to the veteran's death.  At the time 
of the veteran's death, service connection had not been 
established for any disability.  

In a March 2004 statement, the physician who signed the 
veteran's death certificate explained that the basis of his 
conclusion that the veteran had died of colon cancer included 
an "abdominal mass, irregular bowel movements, blood 
streaked stool, and los[s] . . . of weight."  The doctor 
admitted that he had obtained this information during an 
interview with the person listed as the informant on the 
veteran's death certificate (the veteran's cousin) and that 
"there . . . [were] no past medical history nor medical 
records to support . . . [the veteran's] cause of death of 
the same."  While it appears that the physician based his 
diagnosis on subjective information rather than objective 
examination findings (from either an autopsy report or prior 
medical records), the fact remains that the claims folder 
contains an official government document indicating that the 
veteran died in August 1990 at the age of 73 years as a 
result of colon cancer.  Importantly, the claims folder 
contains no competent evidence refuting this terminal 
diagnosis.  

Throughout the current appeal, the appellant has contended 
that service connection for the cause of the veteran's death 
is warranted because the colon cancer which led to his demise 
originated during his active military duty.  Medical evidence 
of record, however, does not support the appellant's 
assertions.  

Service medical records are negative for complaints of, 
treatment for, or findings of colon cancer.  In fact, the 
first competent evidence of colon cancer is dated in August 
1990, the date of the veteran's demise.  Significantly, the 
claims folder contains no competent evidence associating this 
disorder with the veteran's active military duty.  

The Board notes that service personnel records confirm the 
veteran's prisoner-of-war status from April 1942 to October 
1942.  According to the appropriate regulation, if a veteran 
is a former prisoner of war, certain diseases will be service 
connected if manifest to a degree of disability of 10 percent 
or more at any time after discharge or release from active 
military duty, even though there is no record of such disease 
during service.  38 C.F.R. § 3.309(c) (2005).  Importantly, 
however, colon cancer is not listed as one of the specified 
diseases.  Id.  

The Board has carefully considered the appellant's 
contentions concerning the ultimate causation of the 
veteran's death.  However, the appellant, as a layperson, is 
not competent to express an opinion concerning diagnoses, or 
etiology, of the veteran's disabilities.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Significantly, as 
the Board has discussed in the present case, the claims 
folder contains no competent evidence associating the factor 
that led to the veteran's death (colon cancer) with his 
active military duty.  Thus, the Board finds that the 
preponderance of the evidence is clearly against the 
appellant's claim for service connection for the cause of the 
veteran's death.  This claim must, therefore, be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


